IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2501 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 103 DB 2018
                                :
           v.                   :           Attorney Registration No. 25802
                                :
JOHN EDWIN COOPER,              :           (Erie County)
                                :
                Respondent      :


                                        ORDER

PER CURIAM
      AND NOW, this 29th day of June, 2018, upon consideration of the Verified

Statement of Resignation, John Edwin Cooper is disbarred on consent from the Bar of

this Commonwealth, see Pa.R.D.E. 215, and he shall comply with the provisions of

Pa.R.D.E. 217.      Respondent shall pay costs to the Disciplinary Board pursuant to

Pa.R.D.E. 208(g).